Citation Nr: 1747020	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-33 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from September 1976 to February 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is of record.  These matters were previously before the Board in May 2015, when they were remanded for further development.  The matters now return to the Board for appellate consideration.  During the pendency of the appeal, the RO granted entitlement to service connection for bilateral pes planus in a July 2016 rating decision.  Thus, the issue is no longer for appellate consideration.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that it is at least as likely as not that the Veteran's pseudofolliculitis barbae is etiologically related to his service.  

2.  The most probative evidence of record shows that it is not at least as likely as not that the Veteran's hypertension is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases, including hypertension, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In cases where service records are unavailable, VA has a heightened obligation to explain its findings and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This is not to say that there is a heightened benefit-of-the-doubt rule.  Rather, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Furthermore, the legal standard for proving a claim for service connection is not lowered.  Instead, VA has a heightened obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Analysis

The Board concedes that the Veteran has current disabilities of pseudofolliculitis barbae and hypertension, as shown by diagnoses in medical treatment records.  The Veteran contends that he was made to shave with a razor in service, which irritated his skin, causing burning, bumps, and bleeding.  The Veteran contends that his pseudofolliculitis was caused by this shaving.  The Veteran contends that he was first treated for hypertension in boot camp in 1975, and was given medication.  He indicated that his readings at the time were around 198 to 200 over 180.  

The RO issued a formal finding of unavailability with regard to the Veteran's service treatment records in August 2012.  The medical evidence of record does not show a diagnosis or treatment for pseudofolliculitis until 2011, many years after service.  That record reflects the Veteran giving a history of having the condition since service.  While the Veteran contends that he avoided shaving prior to service, he is not competent to diagnose himself with pseudofolliculitis, and he testified that he did not shave with a razor prior to service.  The Veteran attended a VA examination in June 2016 to address the etiology of his pseudofolliculitis barbae.  There, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner's rationale stated that the Veteran's service treatment records and medical treatment records were silent for a diagnosis of pseudofolliculitis barbae until 2011.  However, the examiner's opinion relies on incorrect facts, as the examiner could not have possibly concluded that the Veteran's service treatment records were silent for treatment of pseudofolliculitis barbae, without having access to those records.  Thus, the examiner's opinion has diminished probative value.  The Board notes that the Veteran is competent to report irritation following shaving in service.  Further, the Veteran is deemed to be credible with regard to his statement's concerning onset, as mandatory shaving is consistent with the circumstances of his service.

Thus, the Board finds that the evidence is in equipoise as to whether the Veteran's pseudofolliculitis barbae began in service.  When affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran's pseudofolliculitis barbae is etiologically related to his service.  Therefore, entitlement to service connection for pseudofolliculitis barbae is granted.

With regard to hypertension, the Veteran's medical records are absent documentation for hypertension or appurtenant treatment until 2010, many years after service.  As discussed above, service treatment records are unavailable.  The Veteran attended a VA examination in June 2016 to determine the etiology of his hypertension.  The examiner personally examined the Veteran, considered his lay contentions as to onset, and reviewed the medical evidence of record.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner provided rationale that medical records are silent for treatment or diagnosis until 2010.  The examiner further explains that less than five percent of black males have hypertension prior to age 30, and by age 40, that number jumps to a 40 percent prevalence.  The examiner stated that the prevalence of 21 year olds with primary essential hypertension is low.  

While the Veteran is competent to report symptoms observable to a layperson, he is not considered competent to attribute his current hypertensive heart disease to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, in consideration of the above, the Board affords greater probative weight to the opinion of the June 2016 examiner.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Thus, the Board finds that the most probative evidence of record does not show that it is at least as likely as not that the Veteran's current hypertension had its onset during or was otherwise etiologically related to his active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


